DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the preliminary amendment filed on 10/04/2021. 
Claim(s) 79-98 is/are pending in the application.
Claim(s) 79-98 was/were added.
Claim(s) 1-78 was/were canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 79-81, 85-88, 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazeghi et al. (US 2018/0130255 A1) in view of Tepper et al. (US 2018/0261009 A1).

In regards to claim 79, Hazeghi teaches a method, comprising:
(a) obtaining a plurality of images of a structure and a plurality of depth maps corresponding to the plurality of images (e.g. [0092]-[0094]: capturing and generating a three-dimensional (3D) model of an object by scanning an object using a scanning system; in operation 510, the scanning system controls the acquisition system 20 to capture images; in operation 530, the scanning system computes depth images or depth maps from the images captured by the acquisition system 20);
(b) generating a point cloud corresponding to the structure using the plurality of images and the plurality of depth maps, wherein each point in the point cloud comprises a depth value derived from the one or more depth maps and a color value derived from the one or more images (e.g. [0095]-[0096]: in operation 550, the depth maps are combined to generate a 3D point cloud (e.g. each of the depth maps may be a point cloud that can be merged with other point clouds); in operation 570, a 3D mesh model is generated from the combined 3D point cloud; generating the mesh model may also include applying texture information to the model, which may include color texture information captured by the color camera); and
(c) rendering and displaying the point cloud such that the point cloud is capable of being (i) manipulated by a user in three-dimensional space and (ii) viewed from a plurality of viewpoints (e.g. [0007]: displaying, on the display device, the combined point cloud or a 3D mesh model generated from the combined point cloud; [0164]: the review mode user interface displays the current point cloud created from the scan; in this review mode, the user may rotate and zoom in and out of the current scan; [0167]: in the model review mode, the user interface may display the 3D model of the object created from the scan; in this interface, the user can rotate and zoom in/out of the 3D model),
but does not explicitly teach the method, 
wherein the structure is an anatomical structure of a patient, and
wherein the viewpoints are preprogrammed viewpoints.

However, Tepper teaches a method, 
wherein the structure is an anatomical structure of a patient (e.g. [0002]: using three dimensional (3D) surface imaging of a patient in aesthetic and reconstructive surgery; accomplished through image acquisition of 3D images by any available method (e.g. laser surface, stereoscopy, surface scanning among others), processing the images to provide relevant data in the form of surgical map(s) or models, and projecting the images, map(s) and/or models onto the patient for guidance during surgery and/or displaying the images, map(s) or models to simulate the surgeon's point of view or another vantage point of interest), and
wherein the viewpoints are preprogrammed viewpoints (e.g. [0035]: two modalities can be offered, continuous view, which will give an infinite amount of views that will rotate, tilt and move the 3D model or image according to the surgeon's position relative to the patient and IR camera, and preset view, which analyzes the coordinates within ranges of location to render predetermined points of view to be displayed on the monitor(s)).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Hazeghi to display viewepoints, in the same conventional manner as taught by Tepper as both deal with display of 3D models. The motivation to combine the two would be that it would alternatively allow users to display predetermined views.

In regards to claim 80, the combination of Hezeghi and Tepper teaches a method, wherein the point cloud is capable of being rotated in three-dimensional space in order to provide a visualization of the anatomical structure from one or more viewpoints of interest (e.g. Hazeghi as above, [0164]: the review mode user interface displays the current point cloud created from the scan; in this review mode, the user may rotate and zoom in and out of the current scan; Tepper as above, [0002]: projecting the images, map(s) and/or models onto the patient for guidance during surgery and/or displaying the images, map(s) or models to simulate the surgeon's point of view or another vantage point of interest).

In regards to claim 81, Tepper also teaches a method, wherein the plurality of preprogrammed viewpoints are tailored for one or more procedures to assist in re-orientating a physician during the one or more procedures (e.g. as above, [0002]: processing the images to provide relevant data in the form of surgical map(s) or models, and projecting the images, map(s) and/or models onto the patient for guidance during surgery).

In addition, the same rationale/motivation of claim 79 is used for claim 81.

In regards to claim 85, Hazeghi teaches a method, further comprising, subsequent to (b), rotating the point cloud (e.g. as above, [0164]: the review mode user interface displays the current point cloud created from the scan; in this review mode, the user may rotate and zoom in and out of the current scan).

In regards to claim 86, Hazeghi teaches a method, wherein (b) further comprises generating a plurality of point clouds comprising the point cloud and aligning the plurality of point clouds relative to each other (e.g. as above, [0095]-[0096]: in operation 550, the depth maps are combined to generate a 3D point cloud (e.g. each of the depth maps may be a point cloud that can be merged with other point clouds); Examiner’s note: this suggests that the point clouds are aligned to each other).

In regards to claim 87, Hazeghi teaches a method, wherein (c) further comprises rendering and displaying the plurality of aligned point clouds to the user (e.g. as above, [0007]: displaying, on the display device, the combined point cloud or a 3D mesh model generated from the combined point cloud).

In regards to claim 88, the combination of Hazeghi and Tepper teaches a method, wherein each of the plurality of points clouds corresponds to different image frames associated with different perspective views of the anatomical structure (e.g. Hazeghi as above, [0095]-[0096]: in operation 550, the depth maps are combined to generate a 3D point cloud (e.g. each of the depth maps may be a point cloud that can be merged with other point clouds); also [0094]: depth images may capture different views of the object (e.g. the acquisition system 20 may have different poses, with respect to the object, as it captures images of the object, and the images captured at different poses can be used to generate depth maps of the object from the viewpoints of the different poses; Examiner’s note: Tepper relied upon to show the object may be an anatomical structure (see Tepper [0002])). 

In regards to claim 90, Hazeghi teaches a method, wherein in (b), the point cloud is generated using data from two or more image frames (e.g. as above, [0094]: images captured at different poses can be used to generate depth maps of the object from the viewpoints of the different poses; [0095]-[0096]: in operation 550, the depth maps are combined to generate a 3D point cloud (e.g. each of the depth maps may be a point cloud that can be merged with other point clouds)).

Claim(s) 82-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hazeghi and Tepper as applied to claim 79 above, and further in view of Kang et al. (US Pat. 8,744,167 B2).

In regards to claim 82, the combination of Hazeghi and Tepper teaches the method of claim 79, but does not explicitly teach the method, further comprising, subsequent to (a), post-processing the plurality of depth maps to reduce noise in one or more depth frames, wherein post-processing comprises at least one of spatial filtering and temporal filtering.

However, Kang teaches a method, comprising: post-processing the plurality of depth maps to reduce noise in one or more depth frames, wherein post-processing comprises at least one of spatial filtering and temporal filtering (e.g. c.2 L.11-52: obtaining depth information of a region that constitutes a filtering target frame of a 3D image, calculating a number of reference frames associated with the region using the depth information, and updating the depth information of the region in the filtering target frame based on the calculated number of reference frames; method may perform spatial filtering and then perform temporal filtering on the depth information; method may perform temporal filtering and then perform spatial filtering on the depth information; updating may further comprise averaging depth information of a region of each of the reference frames to update the depth information of the region in the filtering target frame).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Hazeghi and Tepper to filter noise, in the same conventional manner as taught by Kang as both deal with depth information. The motivation to combine the two would be that it would allow the removal of depth noise which may cause the quality of a 3D image to be deteriorated (see Background).

In regards to claim 83, Kang also teaches a method, wherein spatial filtering comprises updating one or more depth values using depth data associated with one or more pixels in a single frame (e.g. as above, c.2 L.11-52: method may perform spatial filtering and then perform temporal filtering on the depth information; method may perform temporal filtering and then perform spatial filtering on the depth information; updating may further comprise averaging depth information of a region of each of the reference frames to update the depth information of the region in the filtering target frame; also c.2 L.9-10: region may be any one of pixels or blocks that constitutes the filtering target frame).

In addition, the same rationale/motivation of claim 82 is used for claim 83.

In regards to claim 84, Kang also teaches a method, wherein temporal filtering comprises updating one or more depth values using depth data associated with one or more pixels in a plurality of frames (e.g. as above, c.2 L.11-52: method may perform spatial filtering and then perform temporal filtering on the depth information; method may perform temporal filtering and then perform spatial filtering on the depth information; updating may further comprise averaging depth information of a region of each of the reference frames to update the depth information of the region in the filtering target frame; also c.2 L.9-10: region may be any one of pixels or blocks that constitutes the filtering target frame).

In addition, the same rationale/motivation of claim 82 is used for claim 84.
 
Claim(s) 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hazeghi and Tepper as applied to claim 86 above, and further in view of Savitsky et al. (US 2015/0086956 A1).

In regards to claim 89, the combination of Hazeghi and Tepper teaches the method of claim 86, but does not explicitly teach the method, wherein aligning the plurality of points clouds comprises registering the points clouds using a rigid body registration or a deformable registration.

However, Savitsky teaches a method, wherein aligning the plurality of points clouds comprises registering the points clouds using a rigid body registration or a deformable registration (e.g. [0037]: users can proceed to fine tune the alignment of overlapping data sets; user can either complete the alignment of the data sets by visually aligning the landmarks as closely as possible or the system can provide automatic methods of rigid-body registration such as Iterative Closest Point (ICP) or other well-known techniques for aligning point clouds).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Hazeghi and Tepper to align point clouds in the same conventional manner as taught by Savitsky as both deal with the combination of point clouds. The motivation to combine the two would be that it would allow the manual or automatic alignment of the plurality of point clouds.

Claim(s) 91-93, 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hazeghi and Tepper as applied to claim 79 above, and further in view of Kamen et al. (WO 2017/180097 A1).

In regards to claim 91, the combination of Hazeghi and Tepper teaches the method of claim 79, but does not explicitly teach the method, wherein the point cloud is a preliminary point cloud, wherein the method further comprises registering the preliminary point cloud with a model of the anatomical structure and generating an augmented point cloud from the preliminary point cloud and the model.

However, Kamen teaches a method, wherein the point cloud is a preliminary point cloud, wherein the method further comprises registering the preliminary point cloud with a model of the anatomical structure and generating an augmented point cloud from the preliminary point cloud and the model (e.g. [05]: method of performing registration of preoperative and intraoperative image data includes receiving a first three-dimensional model (e.g. a mesh) of an anatomical area of interest derived from one or more image volumes acquired in a preoperative setting and acquiring images of the anatomical area of interest in an operative setting using an intraoperative image acquisition device; a second three-dimensional model (e.g. a point cloud) of the anatomical area of interest is generated using the images; next, the first three-dimensional model is aligned with the second three-dimensional model using a rigid registration process).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Hazeghi and Tepper to registering the point cloud, in the same conventional manner as taught by Kamen as both deal with 3D models. The motivation to combine the two would be that it would allow the user to align/register different 3D models together, such as a 3D mesh and a point cloud.

In regards to claim 92, the combination of Hazeghi, Tepper and Kamen teaches a method, further comprising:
receiving from the user an indication to rotate the augmented point cloud (e.g. Hazeghi as above, [0007]: displaying, on the display device, the combined point cloud or a 3D mesh model generated from the combined point cloud; [0164]: the review mode user interface displays the current point cloud created from the scan; in this review mode, the user may rotate and zoom in and out of the current scan; [0167]: in the model review mode, the user interface may display the 3D model of the object created from the scan; in this interface, the user can rotate and zoom in/out of the 3D model; Examiner’s note: Kamen relied upon to show an augmented point cloud);
rotating the augmented point cloud in space according to the indication (e.g. Hazeghi as above, [0164]: the review mode user interface displays the current point cloud created from the scan; in this review mode, the user may rotate and zoom in and out of the current scan); and
rendering and displaying the augmented point cloud to the user (e.g. Hazeghi as above, [0164]: displays the current point cloud).

In regards to claim 93, the combination of Hagezhi, Tepper and Kamen teaches a method, further comprising generating a surface mesh from the preliminary point cloud (e.g. Hazeghi, Abstract: displaying, on the display device, the combined point cloud or a 3D mesh model generated from the combined point cloud).

In regards to claim 98, the combination of Hazeghi, Tepper and Kamen teaches a method, wherein the model of the anatomical structure comprises a virtual three-dimensional (3D) model or an anatomical atlas, wherein the model of the anatomical structure corresponds to at least one of (i) pre-operative imaging of the patient or (ii) a three-dimensional (3D) reconstruction based at least in part on the pre-operative imaging (e.g. Tepper as above, [0002]: using three dimensional (3D) surface imaging of a patient in aesthetic and reconstructive surgery; accomplished through image acquisition of 3D images by any available method (e.g. laser surface, stereoscopy, surface scanning among others), processing the images to provide relevant data in the form of surgical map(s) or models, and projecting the images, map(s) and/or models onto the patient for guidance during surgery and/or displaying the images, map(s) or models to simulate the surgeon's point of view or another vantage point of interest; Examiner’s note: as models may be used for guidance during surgery, captured images viewed as pre-operative).

Claim(s) 94 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hazeghi, Tepper and Kamen as applied to claim 93 above, and further in view of Ecins et al. (US 2020/0110158 A1).

In regards to claim 94, the combination of Hazeghi, Tepper and Kamen teaches the method of claim 93, but does not explicitly teach the method, wherein generating the surface mesh comprises interpolating the preliminary point cloud.

However, Ecins teaches a method, wherein generating the surface mesh comprises interpolating the preliminary point cloud (e.g. [0072]: with respect to LIDAR data, the map generation component 238 can receive a plurality of point clouds of data and can combine the data to represent an environment as captured by the vehicle 202; in some instances, the map generation component 238 can generate a mesh based on the sensor data included in a log file(s); examples of techniques used to generate a mesh of an environment include, but are not limited to, marching cubes, screened Poisson surface reconstruction, Delaunay triangulation, tangent plane estimation, alpha shape algorithm, Cocone algorithm, PowerCrust algorithm, ball pivoting algorithm, surface interpolated methods, and the like).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Hazeghi, Tepper and Kamen to generate meshes, in the same conventional manner as taught by Ecins as both deal with point clouds. The motivation to combine the two would be that it would allow the user a plurality of methods to generate a mesh from point cloud data.

Claim(s) 95-97 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hazeghi, Tepper and Kamen as applied to claim 93 above, and further in view of Li et al. (US 2020/0158874 A1).

In regards to claim 95, the combination of Hazeghi, Tepper and Kamen teaches the method of claim 93, but does not explicitly teach the method, further comprising, prior to generating the surface mesh, segmenting the preliminary point cloud into two or more semantic regions.

However, Li teaches a method, comprising segmenting the preliminary point cloud into two or more semantic regions (e.g. [0021]: the 3D LIDAR point cloud data is divided into a plurality of cells, each cell representing a distinct region surrounding the vehicle 100).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Hazeghi, Tepper, and Kamen to segment the point cloud, in the same conventional manner as taught by Li as both deal with point clouds. The motivation to combine the two would be that it would allow the processing of the point cloud data to occur in segments.
	

In regards to claim 96, the combination of Hazeghi, Tepper, Kamen and Li teaches a method, wherein generating the surface mesh comprises generating separate surface meshes for each of the two or more semantic regions (e.g. Hazeghi, Abstract: displaying, on the display device, the combined point cloud or a 3D mesh model generated from the combined point cloud; Examiner’s note: this would allow generation of a mesh for each point cloud).

In regards to claim 97, the combination of Hazeghi, Tepper, Kamen and Li teaches a method, further comprising combining the separate surface meshes into a combined surface mesh and displaying the combined surface mesh to the user (e.g. Kamen as above, [05]: method of performing registration of preoperative and intraoperative image data includes receiving a first three-dimensional model (e.g. a mesh) of an anatomical area of interest derived from one or more image volumes acquired in a preoperative setting and acquiring images of the anatomical area of interest in an operative setting using an intraoperative image acquisition device; a second three-dimensional model (e.g. a point cloud) of the anatomical area of interest is generated using the images; next, the first three-dimensional model is aligned with the second three-dimensional model using a rigid registration process; Examiner’s note: this would allow the combining of multiple meshes).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        

/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612